REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 10/19/21 has been entered in full. Claim 1 is amended. Claims 1-8 are pending.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (4/19/21).
The rejection of claim 1 under 35 U.S.C. 101 at pg 2-3 as claiming the same invention as that of claim 1 of U.S. Patent No. 8,324,353, issued 12/4/12, is withdrawn in view of Applicants' amendments to the claim to limit the immunoreceptor to one that "consists" of SEQ ID NO: 17, which renders the scope different from that of the claim of the reference patent.
The rejection of claims 1, 2 and 4 on the ground of nonstatutory obviousness-type double patenting at pg 4-5 as being unpatentable over claims 1 and 3 of U.S. Patent 7,514,537 is withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 10/19/21 and approved by the USPTO.
The rejection of claims 2 and 4 on the ground of nonstatutory obviousness-type double patenting at pg 5-6 as being unpatentable over claims 3 and 5 of U.S. Patent 8,324,353 is withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 10/19/21 and approved by the USPTO.
The rejection of claims 1 and 2 on the ground of nonstatutory obviousness-type double patenting at pg 6 as being unpatentable over claims 1-3 of U.S. Patent 8,497,118 is withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 10/19/21 and approved by the USPTO.
The rejection of claims 1-4 on the ground of nonstatutory obviousness-type double patenting at pg 6-7 as being unpatentable over claims 2-8 of U.S. Patent 9,217,025 is withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 10/19/21 and approved by the USPTO.

Rejoinder
Claims 1-4 are directed to an allowable product (Invention I). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, directed to the process of using an allowable product (Invention II), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Inventions I and II as set forth in the Office action mailed on 10/1/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-4 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 5-8 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646